  8:19-cv-00562-RGK-PRSE Doc # 6 Filed: 05/14/20 Page 1 of 5 - Page ID # 45




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DE'ARIS R. TRICE,

                   Petitioner,                             8:19CV562

      vs.
                                               MEMORANDUM AND ORDER
SCOTT FRAKES, Director of Nebraska
Department of Correctional Services;

                   Respondent.


       This matter is before the court on preliminary review of Petitioner De’Aris
R. Trice’s Petition for Writ of Habeas Corpus (filing no. 1) brought pursuant to 28
U.S.C. § 2254 and filed in this court on December 26, 2019. Petitioner set forth in
his habeas corpus petition that he was convicted of murder in the second degree on
November 21, 2014. The Nebraska Supreme Court upheld his judgment of
conviction on January 15, 2016. (Filing No. 1 at CM/ECF p. 2.) Petitioner then
filed a motion for postconviction relief on March 9, 2018. His motion was denied,
and the Nebraska Supreme Court affirmed the denial of postconviction relief on
June 7, 2019. (Id. at CM/ECF pp. 2–3.)

       It appears from the face of the petition that Petitioner’s claims may be barred
by the statute of limitations because the petition was filed more than one year after
Petitioner’s judgment became final. See 28 U.S.C. § 2244(d)(1)(A). Indeed,
Petitioner acknowledges as much but argues that the “miscarriage of justice”
exception applies to excuse the procedural bar of the statute of limitations. (Filing
No. 1 at CM/ECF p. 13.) Thus, in order to ensure a just and fair resolution of this
matter, the court will enter an order progressing this case to final resolution.
  8:19-cv-00562-RGK-PRSE Doc # 6 Filed: 05/14/20 Page 2 of 5 - Page ID # 46




      IT IS THEREFORE ORDERED that:

       1.    By June 29, 2020, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: June 29, 2020: deadline for Respondent to file state court records in support
of answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

            A.     The motion for summary judgment must be accompanied by a
                   separate brief, submitted at the time the motion is filed.

            B.     The motion for summary judgment must be supported by any
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separate filing entitled:
                   “Designation of State Court Records in Support of Motion for
                   Summary Judgment.”

            C.     Copies of the motion for summary judgment, the designation,
                   including state court records, and Respondent’s brief must be
                   served on Petitioner except that Respondent is only required to
                   provide Petitioner with a copy of the specific pages of the
                   record that are cited in Respondent’s motion and brief. In the
                   event that the designation of state court records is deemed
                   insufficient by Petitioner or Petitioner needs additional records
                   from the designation, Petitioner may file a motion with the
                   court requesting additional documents. Such motion must set
                   forth the documents requested and the reasons the documents
                   are relevant to the cognizable claims.


                                         2
  8:19-cv-00562-RGK-PRSE Doc # 6 Filed: 05/14/20 Page 3 of 5 - Page ID # 47




            D.    No later than 30 days following the filing of the motion for
                  summary judgment, Petitioner must file and serve a brief in
                  opposition to the motion for summary judgment. Petitioner may
                  not submit other documents unless directed to do so by the
                  court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the motion is therefore fully submitted for decision.

            F.    If the motion for summary judgment is denied, Respondent
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondent is warned
                  that failure to file an answer, a designation and a brief in a
                  timely fashion may result in the imposition of sanctions,
                  including Petitioner’s release.

       4.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:

            A.    By June 29, 2020, Respondent must file all state court records
                  that are relevant to the cognizable claims. See, e.g., Rule 5(c)-
                  (d) of the Rules Governing Section 2254 Cases in the United
                  States District Courts. Those records must be contained in a
                  separate filing entitled: “Designation of State Court Records in
                  Support of Answer.”



                                         3
8:19-cv-00562-RGK-PRSE Doc # 6 Filed: 05/14/20 Page 4 of 5 - Page ID # 48




         B.    No later than 30 days after the relevant state court records are
               filed, Respondent must file an answer. The answer must be
               accompanied by a separate brief, submitted at the time the
               answer is filed. Both the answer and the brief must address all
               matters germane to the case including, but not limited to, the
               merits of Petitioner’s allegations that have survived initial
               review, and whether any claim is barred by a failure to exhaust
               state remedies, a procedural bar, non-retroactivity, a statute of
               limitations, or because the petition is an unauthorized second or
               successive petition. See, e.g., Rules 5(b) and 9 of the Rules
               Governing Section 2254 Cases in the United States District
               Courts.

         C.    Copies of the answer, the designation, and Respondent’s brief
               must be served on Petitioner at the time they are filed with the
               court except that Respondent is only required to provide
               Petitioner with a copy of the specific pages of the designated
               record that are cited in Respondent’s answer and brief. In the
               event that the designation of state court records is deemed
               insufficient by Petitioner or Petitioner needs additional records
               from the designation, Petitioner may file a motion with the
               court requesting additional documents. Such motion must set
               forth the documents requested and the reasons the documents
               are relevant to the cognizable claims.

         D.    No later than 30 days after Respondent’s brief is filed,
               Petitioner must file and serve a brief in response. Petitioner
               must not submit any other documents unless directed to do so
               by the court.

         E.    No later than 30 days after Petitioner’s brief is filed,
               Respondent must file and serve a reply brief. In the event that
                                     4
  8:19-cv-00562-RGK-PRSE Doc # 6 Filed: 05/14/20 Page 5 of 5 - Page ID # 49




                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the merits of the petition are therefore fully submitted
                  for decision.

            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text: July
                  29, 2020: check for Respondent’s answer and separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 14th day of May, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          5
